Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 27, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  157370                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157370
                                                                    COA: 325627
                                                                    Wayne CC: 14-003019-FC
  FERNANDUS CORTEZ ELLEN,
          Defendant-Appellee.

  _________________________________________/

         By order of July 3, 2018, the application for leave to appeal the February 1, 2018
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Dixon-Bey (Docket No. 156746). On order of the Court, leave to appeal having been
  denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019), the application is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REVERSE the Court of Appeals judgment finding that the trial court failed to explain
  why the extent of the guidelines departure was warranted, and remanding this case to the
  trial court for resentencing. The trial court adequately described the circumstances
  surrounding the offense as being at the most serious end of the spectrum of manslaughter
  cases and the defendant’s efforts to silence witnesses, thereby warranting the most severe
  sentence permitted. The principle of proportionality was satisfied and the trial court did
  not abuse its discretion.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 27, 2019
           p1120
                                                                               Clerk